         Case 3:18-cv-07591-CRB Document 347 Filed 11/10/20 Page 1 of 2



1    Sean O. Morris (Bar No. 200368)
     John D. Lombardo (Bar No. 187142)
2    Arnold & Porter Kaye Scholer LLP
     777 South Figueroa Street, 44th Floor
3    Los Angeles, California 90017-5844
     Telephone:+1-213-243-4000
4    Facsimile: +1-213-243-4199
     Email: Sean.Morris@arnoldporter.com
5    Email: John.Lombardo@arnoldporter.com
6    Attorneys for Endo Pharmaceuticals Inc.,
     Endo Health Solutions Inc.,
7    Par Pharmaceutical Companies, Inc., and
     Par Pharmaceutical, Inc.
8    (Additional parties and counsel listed on signature page)
9

10

11                         UNITED STATES DISTRICT COURT
12                      NORTHERN DISTRICT OF CALIFORNIA
13                              SAN FRANCISCO DIVISION
14

15   THE CITY AND COUNTY OF SAN                      Case No. 3:18-cv-07591-CRB
16
     FRANCISCO, CALIFORNIA and THE
     PEOPLE OF THE STATE OF                          CERTIFICATE OF SERVICE
17
     CALIFORNIA, Acting by and through San
     Francisco City Attorney DENNIS J.               Date:        December 17, 2020
18
     HERRERA,                                        Time:        10:00 a.m.
                                                     Courtroom:   6
19
                        Plaintiffs,                  Judge:       Hon. Charles R. Breyer

20
           v.

21
     PURDUE PHARMA L.P. et. al.,

22
                        Defendants.

23

24

25

26

27

28


                                      CERTIFICATE OF SERVICE
         Case 3:18-cv-07591-CRB Document 347 Filed 11/10/20 Page 2 of 2



1                               CERTIFICATE OF SERVICE
2          The undersigned certifies that on November 6, 2020, the following documents
3    described as:
4          1)     MANUFACTURER DEFENDANTS’ NOTICE OF MOTION
     AND JOINDER MOTION TO CERTIFY ORDER UNDER 28 U.S.C. §
5    1292(b) FOR INTERLOCUTORY APPEAL AND MEMORANDUM OF
     POINTS AND AUTHORITIES IN SUPPORT;
6         2)     [PROPOSED] ORDER GRANTING MANUFACTURER
7    DEFENDANTS’ JOINDER MOTION TO CERTIFY ORDER UNDER 28
     U.S.C. § 1292(b) FOR INTERLOCUTORY APPEAL
8    were filed with the Clerk of the U.S. District Court for the Northern District of
9    California using the court’s electronic filing system (ECF), in compliance with Civil
10   L.R. 5-1. The ECF system serves a “Notice of Electronic Filing” to all parties and
11   counsel who have appeared in this action and who have consented under Civil L.R. 5-
12   1 to accept that Notice as service of these documents.
13         On November 10, 2020, true and correct copies of the above-referenced
14   documents were served by U.S. mail on:
15   Paul Laprairie
16   ANDUS ANDERSON LLP
     155 Montgomery Street, Suite 900
17   San Francisco, CA 94101
18   Attorneys for Plaintiff:
19   CITY AND COUNTY OF SAN FRANCISCO

20

21

22   Dated: November 10, 2020                            Vicky Apodaca
23                                                               Vicky Apodaca

24

25

26

27

28
                                                 2
                                     CERTIFICATE OF SERVICE
